Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
	Claims 1-2, 4-7, 9-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-2, 4-7 and 15
Regarding claim 1, the prior art of record, Ronnau (US 20060150470) discloses a system for preventing and solving problems relating to pests of any kind on a site, in a building, in a process, installation or in an area. The system involves complete digitalizing and automation of all functions necessary in order to control the pests such as surveillance, registration, alarms, regulation and remedial actions as well as generating reports etc. The aim is to make the overall effort against the pests more effective by means of fully automating all processes (Ronnau, see Fig. 2-Fig. 3 and their corresponding paragraphs), Ball et al. (US 20190050785) discloses an online platform to allow pest control company and inspector to access, manage and inspect plants or facilities. Specifically provides a computer-implemented system or an online platform that provides tools for the pest control inspector to take one or more images of the bait station being inspected, incorporate notes pertaining to the bait station and save the images and notes on a secure webpage for future retrieval. It also provides a computer-implemented system or an online platform for customers of the pest control company to monitor the tasks performed by the 
However, regarding claim 1, the combination of prior arts does not describe:
one or more external sensors that collect data external to said pest control platform, wherein the external data comprises environmental conditions, pest populations, human interaction with said location and third party data correlated to predicting likelihood of pests at said location, wherein said environmental conditions comprises weather, geographical location, vegetation, available water/food sources, and types of pests, said first database is configured to use machine learning utilizing an algorithm that analyzes location specific data, external data, historical data and structural layouts to generate a recommended protocol

Claims 9-14 and 16-18
Regarding claim 9, the prior art of record, Ronnau (US 20060150470) discloses a method for operating a system for preventing and solving problems relating to pests of any kind on a site, in a building, in a process, installation or in an area. The system involves complete digitalizing and automation of all functions necessary in order to control the pests such as surveillance, registration, alarms, regulation and remedial actions as well as generating reports etc. The aim is to make the overall effort against the pests more effective by means of fully automating all processes (Ronnau, see Fig. 2-Fig. 3 and their corresponding paragraphs), Ball et al. (US 20190050785) discloses an online platform to allow pest control company and inspector to access, manage and inspect plants or facilities. Specifically, provides a computer-implemented system or an online platform that provides tools for the pest control inspector to take one or more images of the bait station being inspected, incorporate notes pertaining to the bait station and save the images and notes on a secure webpage for future retrieval. It also provides a computer-implemented system or an online platform for customers of the pest control company to monitor the tasks performed by the company and inspector by retrieving the images and notes saved by the inspector on a secure webpage (Ball, see [0032]) , Wiles et al. (US 9563852) discloses a pest and disease modeling framework for precision agriculture applies weather information, pest biological characteristics, and crop management data to anonymous crowd-sourced observations of pest presence for a reporting field. A risk assessment profile of pest occurrence for targeted fields in proximity to reporting fields is modeled to generate 
However, regarding claim 9, the combination of prior arts does not describe:
one or more external sensors that collect data external to said pest control platform, wherein the external data comprises environmental conditions, pest populations, human interaction with said location and third party data correlated to predicting likelihood of pests at said location, wherein said environmental conditions comprises weather, geographical location, vegetation, available water/food sources, and types of pests, said first database creates a recommended protocol using machine learning utilizing an algorithm that analyzes location specific data, external data, historical data and structural layouts 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JASON LIN/
Primary Examiner, Art Unit 2117